DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed June 10, 2021 in response to the Office Action of March 10, 2021, is acknowledged and has been entered. Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-23 are pending and being examined. Claims 1, 10 are amended. Claim 23 is new. 

New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3, 5, 6, 9, 10, 15, 18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10, and 23 recite:

	The claim language is unclear with regards to what the phrase “a protein of the extracellular region portion being a polypeptide consisting of the amino acid sequence of SEQ ID NO:10” is describing or referring to. The phrase does not refer back to the extracellular region portion of the MCEMP1 protein that the antibody has immunological reactivity with, therefore does not describe the extracellular region portion of the MCEPMP1 protein the antibody has immunological reactivity with. Instead, the claim recites a phrase describing “a polypeptide of the extracellular region portion” that is a “polypeptide consisting of the amino acid sequence of SEQ ID NO:10.” Although the claims now describe “a polypeptide” of the extracellular region portion that is  “a polypeptide consisting of the amino acid sequence of SEQ ID NO:10,” the claims do not require the claimed antibody to bind to the “polypeptide” described. Therefore it is unclear what the polypeptide recited is in reference to, how it is relevant to the claimed method of treating cancer, and its relationship to the antibody. Clarification is required.

3.	Claims 1, 3, 5, 6, 9, 10, 15, 18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the the MCEMP1 protein". There is insufficient antecedent basis for this limitation in the claim. Which MCEMP1 protein?


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-23 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to:

wherein said pharmaceutical composition comprises as an active ingredient, an antibody or fragment thereof having an immunological reactivity with an extracellular region portion of the MCEMP1 protein, a polypeptide of the extracellular region portion begin a polypeptide consisting of the amino acid sequence of SEQ ID NO:10, wherein the cancer is leukemia or myelodysplastic syndrome.
Claims 10 and 23 have similar language.
Dependent claims further state the antibody in the claimed antibody is a polyclonal, monoclonal, human, humanized, chimeric single chain or multi-specific antibody.
Thus, the claims identify the antibody by function only, where the function is to:
having an immunological reactivity with an extracellular region portion of the MCEMP1 protein, and treat cancer.
For the sake of compact prosecution, assuming Applicants amend the claims to require the extracellular region portion of MCEP1 protein that the antibodies have immunological reactivity with consists of SEQ ID NO:10, the following antibody function would also be required:
having an immunological reactivity with an extracellular region portion of the MCEMP1 protein consisting of SEQ ID NO:10, and treat cancer; or
No antibody structure is recited in the claims. 
in vitro, adding mouse lymphocytes, then measuring ADCC activity to determine there was ADCC activity against the cell lines.
Thus, the instant specification describes a single batch of mouse polyclonal antibodies that bind to the ECD of MCEMP1 and function in ADCC activity in vitro against MCEMP1-expressing cancer cells. The instant specification does not provide any guidance for, or identify, which epitope on the extracellular region of MCEMP1 or of SEQ ID NO:10 the antibodies must have reactivity with in order for the antibodies to provide a cancer-treating function. There are no exemplary monoclonal antibodies produced against any portion of the extracellular region of MCEMP1 or SEQ ID NO:10, let alone monoclonal antibodies that also function to treat cancer. The specification fails to disclose any structural sequence required of an antibody to possess the functions listed in the bulleted section above.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind the extracellular region portion of the MCEMP1 protein or SEQ ID NO:10 and/or treat cancer as claimed, or describe structural features common to the members of the genus, which features constitute a University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind the MCEMP1 extracellular region or SEQ ID NO:10 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The MCEMP1 antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the antibody function as listed above.  The instant specification fails to describe structural features 
In the instant case, the specification discloses producing mouse polyclonal antibodies against ECD fragment hMCEMP1ECD-mIgG2aFc that collectively has ADCC activity against MCEMP1-expressing cancer cell lines in vitro. The instant specification does not disclose any exemplary sequence of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  The specification does not disclose the sequence structure of any antibody that would predictably function as claimed. The claims broadly encompass any MCEMP1 antibody that functions to immunologically react with any extracellular region portion of MCEMP1 or SEQ ID NO:10. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that are critical to the immunologically reactive or in vitro. Given the well-known high level of polymorphism of polyclonal antibodies from batch to batch, the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of a single batch of mouse polyclonal antibodies raised against hMCEMP1ECD-mIgG2aFc to the structure of any and all other antibodies, including other polyclonals, monoclonal, human, and chimeric antibodies, as broadly claimed and required to practice the claimed methods. Therefore one could not readily envision members of the broadly claimed genus. 
Given the lack of representative species to support the full scope of the claimed antibodies and those required to practice the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide binding function and cancer treating function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that bind the MCEMP1 polypeptide sequences that is required to practice the claimed invention.  Since the specification 
Examiner Suggestion: Amend the claims to be limited to a composition comprising polyclonal antibodies produced against the entire ECD SEQ ID NO:10.

Response to Arguments
5.	Applicants argue that the claims are amended to recite the claimed polypeptide consists of SEQ ID NO:10. Applicants argue that Example 4 of the specification verifies anti-tumor effect (ADCC activity) of polyclonal antibodies against SEQ ID NO:10. Applicants argue there is written description support for monoclonal antibodies and point to the Okano declaration under 37 CFR 1.132. Applicants argue that declaration provides evidence of producing monoclonal antibodies and their antitumor effects against a human leukemia cell line and myelodysplastic syndrome cell line. Applicants argue that methods of producing monoclonal antibodies are commonly known or routine.
	The arguments have been considered but are not persuasive. Contrary to arguments, the antibodies are not limited to binding to SEQ ID NO:10 for the reasons set forth above in section 2. Even if the administered antibodies are limited to binding SEQ ID NO:10, defining the antigen bound provides no defining structure of the antibodies that bind to it, for the reasons set forth in the rejection. SEQ ID NO:10 or the extracellular region portion of MCEMP1 provides no information on the structure of an antibody, polyclonal, monoclonal, human, chimeric or single chain antibody that binds to it. The Okano declaration is not persuasive because knowledge of routine methods of 
	Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that 
the claims define the antibody by binding function only without any antibody sequence structure recited; 
the specification fails to provide the critical or shared core antibody sequence structure correlated to, and responsible for, the binding and cancer-treating 
the specification fails to provide a representative number of species of antibodies for the broadly claimed genus of antibodies to function in the method as claimed.
Applicants have not pointed to any exemplary species of monoclonal, human, chimeric, or single chain antibodies disclosed in the specification that function in the method as claimed. Applicants have not pointed to any representative antibody sequence structures shared by, or critical to, the genus of antibodies required for one to practice the method as claimed.


6.	Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-23 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating cancer expressing MCEMP1 in a subject, said method comprising administering to the subject a pharmaceutical composition comprising polyclonal antibody produced against the entire MCEMP1 ECD region SEQ ID NO:10, does not reasonably provide enablement for a method of treating cancer that does not express MCEMP1 and administering any monoclonal or human antibodies and fragments thereof.  The specification does not enable any person practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The instant specification discloses a batch of mouse polyclonal antibodies produced and isolated against the extracellular region of MCEMP1 represented as hMCEMP1ECD-mIgG2aFc (Example 3), presumably comprising the entire ECD of human MCEMP1 represented by SEQ ID NO:10. In Example 4, the specification discloses combining the polyclonal antibodies with MCEMP1-expressing human leukemia cell line U937 and a myelodysplastic syndrome cell line MDS92 in vitro, in vivo cancer treatment and no indication by the specification that antibody binding to MCEMP1 protein has any inhibitory, neutralizing, apoptotic, or internalizing anti-tumor function against MCEMP1. 
First, the claims broadly encompass treating any cancer patient with leukemia or myelodysplastic syndrome. Those of ordinary skill in the art recognize that these cancers cannot be treated with antibodies binding to MCEMP1 to trigger ADCC if the cancers do not express MCEMP1. Therefore, the methods would not be enabled if the subjects treated do not have MCEMP1-expressing cancer.
Second, the claims broadly encompass any antibodies and fragments thereof, including single chain antibodies that do not have an Fc region and antibodies of any isotype. The specification discloses that the only activity demonstrated by polyclonal antibodies binding to MCEMP1 ECD was ADCC activity. Those of ordinary skill in the art recognize that ADCC activity cannot occur if the antibodies do not comprise an Fc region essential to ADCC activity. Therefore, any antibodies without an Fc region, including single chain antibodies as claimed, would not function to induce ADCC activity or perform any predictable anti-cancer activity, and would not predictably treat cancer. 
Third, antibody binding to an antigen does not necessitate or predictably result in ADCC activity, cell killing, or cancer treatment. For example, He et al (PNAS, 2016, 113:11931-11936) teach and demonstrate that ADCC induction by polyclonal or monoclonal antibodies is dependent on the specific epitope they bind, even on the same antigen. Non-neutralizing antibodies did not elicit ADCC. Therefore, antibody in vivo, or predictably identify an antibody that can treat cancer using ADCC as the primary mechanism, and only mechanism disclosed in the specification. A high quantity of experimentation must be conducted to determine which antibodies binding which epitopes of MCEMP1 will function to treat cancer as required by the claims.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that any antibody, polyclonal or monoclonal, produced against any epitope or partial region of SEQ ID NO:10, will result in the treatment of cancer as required by the claims. 
Therefore, in view of the unpredictability in the art regarding antibodies inducing ADCC to treat cancer, the quantity of experimentation necessary,  the breadth of the .

Response to Arguments
7.	Applicants argue that the claims are amended to restrict the binding region of the antibody to the extracellular region portion of the MCEMP1 protein, and the cancers in the claims are substantially restricted to that expressing MCEMP1 on a surface of a cell.
	Applicants argue that Example 4 of the specification allows one to predict that an antibody that targets the ECD of MCEMP1 protein can exert anti-tumor (ADCC) activity at high possibility. Applicants argue the Okano Declaration demonstrates enablement of producing a monoclonal antibody binding to the MCEMP1 ECD and exerting ADCC activity without undue experimentation. Applicants argue that an anti-tumor effect can be achieved by adjusting a dosage of an antibody binding to the ECD of MCEMP1 protein. Applicants argue that the antibody can be conjugated to an anti-tumor agent to exert an anti-tumor effect without having to induce ADCC. Applicants argue that Examiner focusing on ADCC activity is not proper.

8.	The arguments have been considered but are not persuasive. Contrary to arguments, the antibodies are not limited to binding to SEQ ID NO:10 for the reasons set forth above in section 2. Contrary to arguments, the claims are not limited to treating cancer comprising cancer cells expressing MCEMP1 on their surface. Examiner 
	Contrary to arguments, the Okano declaration supports Examiner’s assertion that antibody reactivity to the ECD of MCEMP1 protein does not necessitate or predictably correlate to ADCC or anti-tumor activity. After producing several hybridomas secreting antibodies against the ECD of MCEMP1, 65 hybridomas were found to provide antibodies that bind to the ECD, and after further screening and experimentation, only 2 monoclonal antibodies were found to actually bind to cells expressing MCEMP1 and induce ADCC activity. The declaration demonstrated that experimentation was required to screen for antibodies having ADCC activity against tumor cells, wherein ECD immunological reactivity was not a reliable or predictable indicator of anti-tumor activity, as argued by Examiner. Arguments regarding increasing dosages of antibodies are not persuasive because no doses or administration regimens are recited in the claims, and no specific dosages of any specific antibodies are disclosed in the specification as predictably treating cancer. 
	Arguments drawn to antibody conjugates are not persuasive because Applicants are arguing limitations not recited in the claims. There are no antibody-drug conjugates recited as administered in the claimed methods. 
Examiner is not inappropriately addressing ADCC activity in the rejection. The only cancer-treating activity demonstrated by antibodies in the instant specification is ADCC. The instant specification does not demonstrate antibodies having any other anti-cancer function or activity. There are no working examples of in vivo cancer treatment and no indication by the specification that antibody binding to 


9.	Conclusion: No claim is allowed.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642